El Juez Presidente Se. Hebníndez,
emitió la opinión del tribunal.
*43La presente cansa se originó en la Corte de Distrito del Distrito Judicial de San Juan, Sección 2a., a virtud de acu-sación jurada y firmada del Fiscal de dicho distrito, fecha Io. de octubre del año próximo pasado, que en lo pertinente dice así:
“El Fiscal formula acusación contra Teótimo Gestera por un delito de infracción al Reglamento de Sanidad No. 8, sobre construc-ción y conservación a prueba de ratas de los edificios y sus depen-dencias, promulgado de acuerdo con la ley, el 15 de julio de 1912, (misdemeanor) cometido como sigue: el citado Teótimo Gestera, allá el día 9 de agosto de 1912, en Puerta de Tierra, que forma parte del Distrito Judicial de San Juan, fué notificado por el Inspector de Sanidad J. A. Torres, de una orden expedida por el Director de Sanidad, para que dentro de un plazo de dos días contados desde la fecha de la notificación, hiciera las siguientes reformas en una casa de su propiedad, situada en la calle de San Agustín, Puerta de Tierra, y marcada por la Sanidad eon el No. 10: Elevando la casa a una elevación de 2 pies o rodearla de concreto que profundicen 2 pies y ajusten perfectamente al piso de la casa. No permitiéndose exca-var la tierra de debajo de la casa. Y el citado Teótimo Gestera, ile-gal y voluntariamente dejó transcurrir con exceso el plazo dádole, sin que hasta la fecha haya efectuado ninguna de las reformas indi-cadas. Este hecho es contrario a la ley para tal caso prevista y a la paz y dignidad de El Pueblo de Puerto Rico. J. Sifre, Fiscal del Distrito.”
Celebrado el juicio, la corte por sentencia de 7 de octubre citado declaró culpable al acusado y lo condenó a pagar una multa de $25 y en defecto de pago a sufrir un día de cárcel por cada dólar de multa que dejara de satisfacer, sin costas, contra cuya sentencia interpuso aquél recurso de apelación para ante esta Corte Suprema.
Examinada la denuncia en relación con el Reglamento de Sanidad No. 3, que se supone infringido, no encontramos que exista infracción de dicho reglamento determinada por los hechos que .se relatan en la acusación, pues en ésta no se ex-presa si la casa que se dice ser de la propiedad de Teótimo \ G-estera, objeto de las reformas ordenadas por el Director *44de Sanidad, está dedicada a vivienda y tiene el piso de la planta baja de madera o si se trata de nn edificio destinado a mercado, almacén, depósito, panadería, fábrica de pastas y conservas alimenticias, licorería, dulcería, tienda, colmado, bodega, muelle, hotel, café, restaurant, bodegón y ventorrillo, y tal alegación en una o en otra forma es necesaria para poder apreciar si la orden notificada a Gestera por el Inspector de Sanidad J. A. Torres, era legal por ajustarse a los preceptos del Reglamento de Sanidad de que se trata, y aparejaba, por tanto, debido cumplimiento.
No apareciendo de la acusación que la orden que el acusado dejó de cumplir fuera válida y legal, por haberse omitido en la acusación elementos necesarios para determinar su vali-dez, se hace imposible afirmar que el acusado estuviera obli-gado a cumplirla y, por tanto, tenemos que llegar a la conclu-sión de que los hechos relatados en dicha acusación no cons-tituyen una infracción manifiesta del Reglamento de Sanidad No. 3.
Ya hemos establecido esa misma doctrina en el caso No. 496 de El Pueblo v. Blanco, 18 D. P. R., 1020, y la hemos ratificado en los Nos. 508 (pág. 7) y 511 (pág. 18), de El Pueblo v. Gestera y en el No. 510, también de El Pueblo v. Gestera, (pág. 31), así como también en el No. 509 de El Pueblo v. Gestera (pág. 40).
La sentencia apelada debe revocarse y desestimarse la acusación.

Revocada.

■ Jueces concurrentes: Sres. Asociados MacLeary, del Toro y Aldrey.
El Juez Asociado Sr. Wolf no tomó parte en la resolución de este caso.